Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 12 and 13, the amount of blocked isocyanate is given in mass %, but it is unclear what the percentage is relative to (i.e. the total mass of the layer, or the total mass of the sheet). Appropriate correction is required.
Regarding Claim 16, the claim language “a copolymer comprising, in polymerized form, propylene and ethylene, other a-olefins, and vinyl compounds”. In light of the double use of “and”, it is not clear if the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhn et al. (US 2015/0361304) in view of Ikeda et al. (US 2013/0008570 A1).
Regarding Claims 1-3, Gruhn discloses a metal sheet coated with at least one layer of adhesion promotor composition that is to be bonded to plastic (paras 0009, 0098). Gruhn discloses the adhesion promotor compositions comprise a hotmelt adhesive (paras 0046, 0050). Gruhn discloses the hotmelt adhesive compositions comprise an epoxy component and a blocked isocyanate (para 0060) and may comprise a functionalized polyolefin (para 0113) such as acid-modified polyolefin (paras 0091-0094).
Gruhn discloses the compositions are applied in dry layer thicknesses of 5 to 250 microns, and particularly 10 to 50 microns (para 0037).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to apply two layers of adhesion promotor composition as disclosed in Gruhn (para 0009, 0034, 0046) and thus arrive at the presently claimed coated metal sheet.
As set forth in MPEP 2144.5, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Gruhn discloses the metal sheet may be hot-dip zinc coated steel (para 0041), but does not disclose the metal sheet is a hot-dip galvannealed steel sheet.
Ikeda discloses a hot-dip galvannealed steel sheets having an ultrahigh strength and improved workability (para 0001) and discloses that Hot-dip galvannealed steel sheets have excellent rust prevention (paras 0002 and 0020).
It would have been obvious to a person having ordinary skill in the art prior to modify Gruhn to incorporate the teachings of Ikeda to use hot-dip galvannealed steel sheets as the metal sheet. Doing so would produce a surface treated metal sheet having an ultrahigh strength, improved workability, and excellent rust prevention.
Regarding Claim 4, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses plastic applied to the coated metal, wherein the plastic may be polyolefin (paras 0043-0044).
Regarding Claims 5, 7, and 9, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses the blocked isocyanate component may be aromatic, aliphatic, or 
Regarding Claim 11, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses the blocked isocyanate comprises, as a blocking component, oximes, phenols, or caprolactams (para 0068).
Regarding Claims 12-13, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses the blocked isocyanate is in a range from 2.5 to 15 wt%, or more preferably from 4 to 6 wt% based on the total weight of the hotmelt adhesive (para 0067).
Regarding Claims 14-15, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses the polyolefin may be a polypropylene-based, acid anhydride-grafted material (para 0093).
Regarding Claim 16, 
Regarding Claim 18, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn further discloses the polyolefin may be maleic acid-grafted polyolefin (para 0092).
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhn in view of Ikeda as applied to claim 1 above, and further in view of Nishimura et al. (JP 59124965 A).
Regarding Claims 5-6 and 9-10, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. While Gruhn further discloses the blocked isocyanate component may be aromatic or aliphatic polyisocyanate (para 0068), Gruhn does not disclose hexamethylene diisocyanate or any of xylylene diisocyanate, tolylene diisocyanate, and/or 4, 4’-diphenylmethane diisocyanate.
Nishimura discloses a rust preventative paint (line 13) comprising epoxy resin and blocked isocyanate resin (lines 92-93). Nishimura discloses a blocked isocyanate resin is selected from aromatic or aliphatic diisocyanates such as hexamethylene diisocyanate, diphenylmethane diisocyanate, tolylene diisocyanate, or xylylene diisocyanate, which exhibit good adhesion to a metal plate (lines 109-114).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Gruhn in view of Ikeda to incorporate the teachings of Nishimura to produce the sheet using an aromatic or aliphatic diisocyanates such as hexamethylene diisocyanate, diphenylmethane diisocyanate, tolylene diisocyanate, or xylylene diisocyanate as the blocked isocyanate. Doing so would produce a coated sheet wherein the coating exhibits good adhesion to the metal.
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhn in view of Ikeda as applied to claim 1 above, and further in view of Agag et al. (US 2020/0230854 A1).
Regarding Claims 7 and 8, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. While Gruhn further discloses the blocked isocyanate component may be a cycloaliphatic polyisocyanate (para 0068), Gruhn does not disclose isophorone diisocyanate.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses blocked isocyanate that is bis(cyclic urea), such as isophorone diisocyanate, which is a cycloaliphatic diisocyanate, are preferred because no bi-products are formed (para 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Gruhn in view of Ikeda to incorporate the teachings of Agag to produce the sheet using isophorone diisocyanate. Doing so would prevent the production of byproducts.
Regarding Claim 17, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn does not disclose the acid-modified polyolefin is a copolymer comprising, in polymerized form, propylene and an α-olefin having a carbon number in a range of from 4 to 18.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses the grafted polypropylene resin is preferably maleic anhydride grafted polymer, such as that wherein the polymer is copolymer of propylene and C4-C9 olefin, in order to produce a strong chemical bond on both the rigid substrate (i.e. metal) and the liquid introduced substrate (i.e. plastic) (0019-0022).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Gruhn in view of Ikeda to incorporate the teachings of Agag to produce the sheet using a maleic .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhn in view of Ikeda as applied to claim1 above, and further in view of Saito et al. (US 2008/0081196 A1).
Regarding Claim 19, Gruhn in view of Ikeda discloses all the limitations of the present invention according to Claim 1 above. Gruhn does not disclose the acid-modified polyolefin has an acid value in a range of from 3 to 100 mg KOH/g.
Saito discloses an anticorrosive coating for a metal sheet (abstract) comprising an acid modified polyolefin with acid value of 0-30 (paras 0031, 0036, 0051). This produces a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance (para 0051).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Gruhn in view of Ikeda to incorporate the teachings of Saito to produce the sheet using an acid modified polyolefin with acid value of 0-30. Doing so would produce a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 4345004) in view of Ikeda et al. (US 2013/0008570 A1).
Regarding Claim 20, Miyata discloses a steel substrate having an undercoat comprising epoxy and blocked isocyanate and an olefinic surface layer (col. 2, lines 48-53, col. 7, line 63 and col. 10, lines 63-68). The overall thickness of the multilayer coated film is 50-200 microns and the thickness of olefin layer is 30-120 microns (col. 11, lines 8-12) so thickness of epoxy layer is 20-80 microns. Miyata discloses the olefinic resin includes acid modified polyolefin (col. 6, line 3-5).
While there is no disclosure of the amount of acid modified polyolefin, Miyata discloses that the modified olefin results in firm bonding to the epoxy layer (col. 2, lines 37-44). Therefore, it would have been obvious to one of ordinary skill in the art to use amount of acid modified polyolefin, including that presently claimed, in order to produce a treated metal sheet with the desired amount of adhesion between the olefinic layer and the epoxy layer.
Miyata does not disclose the steel substrate is a hot-dip galvannealed steel sheet. 
Ikeda discloses a hot-dip galvannealed steel sheets having an ultrahigh strength and improved workability (para 0001) and discloses that Hot-dip galvannealed steel sheets have excellent rust prevention (paras 0002 and 0020).
It would have been obvious to a person having ordinary skill in the art prior to modify Miyata to incorporate the teachings of Ikeda to use hot-dip galvannealed steel sheets as the steel substrate. Doing so would produce a surface treated metal sheet having an ultrahigh strength, improved workability, and excellent rust prevention.
Response to Arguments
In light of Applicant’s amendments to Claim 1, the Claim objection of record is withdrawn.
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant argues that Gruhn does not disclose a metal sheet consisting of a hot-dip galvannealed steel sheet as defined in claim 1, but rather a metal sheet having a conversion layer or a chemical treatment coating. 
However Gruhn discloses the pretreatment with conversion layer may be applied to only a partial area of the metal (para 0010) while the adhesion promotor (i.e. the first and second layers as claimed) may be applied to the full area of the metal (para 0035). In this embodiment, the adhesion promotor is applied directly to the surface of the metal.
Further, the metal sheet itself does meet the “consisting of” language. In light of the open language of the present claims, i.e. “surface-treated metal sheet comprising”, nothing in the claims excludes having an additional layer (pretreatment or conversion layer) on the metal sheet.
Applicant points to the data to argue that the thicknesses of the first and second layers have an unpredictably high adhesive strength.
However, the data is not commensurate in scope with the scope of the present claim. Specifically, the data uses CF-701 for the first layer, while the claim broadly recites any “epoxy resin” and any “blocked isocyanate”, and the data uses R-300 for the second layer, while the claim broadly recites any “acid-modified polyolefin resin”.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787